Citation Nr: 1221248	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a bilateral knee disability.



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1974 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Central Office hearing; he failed to appear for such hearing scheduled in April 2009.  In May 2009 and October 2010 the Board remanded the case for additional development.

The matters of service connection for shoulder and sinus disabilities (see April 2012 Appeals Management Center (AMC) Inferred/Non-AMC issues notice) and for "lower back, two legs, two feet" (see Veteran's May 2012 correspondence) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The matter of service connection for headaches is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A chronic bilateral knee disability was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year or for many years thereafter, nor is current chronic bilateral knee disability otherwise causally related to service, to include an inservice fall.  


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

July 2006 and May 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file and he has not identified any pertinent evidence that remains outstanding.  

Pursuant to the Board's October 2010 remand instructions the RO arranged for a VA examination in December 2010 (with addendum in March 2012).  The examination (with addendum) is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria and Factual Background

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that his current bilateral knee disability is causally related to injury suffered during service.  The Veteran's assertion of an inservice injury is supported by a July 1974 service treatment record which notes that the Veteran complained of sharp pain in both knees and calves which started 2 days prior after a fall.  He was referred to the Troop Medical Clinic (TMC).  It was noted that the Veteran had no swelling or tenderness and did not seem to have too much pain.  There was no impression but balm, heat, and aspirin were prescribed.  Service treatment records for the remainder of the Veteran's two years of service do not reference any knee complaints or findings.  A separation examination report is not of record. 

The Veteran filed a claim for VA benefits in January 1977 based on sinusitis.  He did not refer to any knee problems.  VA examination in March 1977 in connection with the January 1977 claim showed that examination of the musculoskeletal system was normal.  

Medical records dated in the 1980's document various medical problems, but do not reference the knees. 

In May 1995, the Veteran filed another claim for VA benefits based on asthma and sinus disability; he did not refer to any knee problems. 

An October 1998 private medical record shows that the Veteran gave a history of knee pain; a radiographic report dated at that time shows that X-rays of both knees were normal.  

An August 2007 VA outpatient treatment record notes that the Veteran claimed that he had chronic problems with his knees since he was in service.  The assessment was "prob DJD of knees."  

On October 2009 VA examination the Veteran reported he had intermittent bilateral knee pain.  The assessment was bilateral knees without significant arthritis changes, only with mild narrowing of the medial compartment.  The examiner noted that she could only resort to mere speculation whether any service conditions 30 years ago caused the pain the Veteran experienced in the knees, especially given that the Veteran had other employment since service.  An associated X-ray report notes that the Veteran had no significant arthritic change in either knee with mild narrowing of both medial compartments.  

On December 2010 VA examination the Veteran reported that he injured both of his knees while training in the military; the examiner noted that the STRs did not substantiate the report.  The assessment was bilateral knee strain.  In a January 2011 addendum, the examiner revised the report to acknowledge that there was documentation in the service medical records of a fall while running in service that injured his legs and knees.  The examiner noted that no x-rays were taken and the Veteran was sent back to full duty.  He opined that in the absence of ongoing documentation of a chronic knee condition or continuation of examination and treatment after service it was his opinion that the Veteran's bilateral knee disability was less likely caused by or a result of the knee injury that occurred in the military.  A March 2012 addendum was to the effect that review of additional evidence did not change the examiner's opinion.

C.  Analysis

After carefully reviewing the evidence from a longitudinal perspective, the Board finds that the preponderance of the evidence is against service connection for bilateral knee disability. 

There is no question that the Veteran injured his knees during service as that fact is documented in service records.  There is also medical evidence of current disability in the form of the January 2011 VA examination diagnosis of bilateral knee strain.  Although not entirely clear, a 2009 VA x-ray also suggests that there may be some degenerative changes, although not significant.  At any rate, the fact of current chronic disability of the knees is established.  The question then becomes whether the current knee disability is causally related to the 1974 injury. 

One manner of showing a nexus or link between the current disability and the inservice injury is a continuity of pertinent symptomatology.  Review of the service treatment records and medical records for a number of years after service does not show documentation of any continuing knee symptoms.  However, as a layperson, the Veteran is nevertheless competent to report that he has had knee problems since the 1974 injury.  Nevertheless, to the extent that the Veteran is asserting such a continuity of symptoms, the Board does not find such assertions to be credible.  

In the Board's view, it is highly significant that although the Veteran sought medical treatment for various disorders during the remaining two years of his active service, he apparently never again complained of knee problems.  It is reasonable to assume that he would have done so if he was in fact continuing to suffer knee symptoms in connection with the 1974 injury.  The record also shows that the Veteran did not include any claim based on the knees on other VA claims in 1977 and 1995.  One would expect that he would have done so if he believed that he had knee disorders related to service.  The Board views the Veteran's actions over the years to be inconsistent with any current assertions that he has suffered ongoing knee problems since the 1974 injury.  

There is otherwise no evidence to show knee complaints or abnormal findings for over 20 years after service.  Moreover, there is a VA examiner's opinion that it is less likely than not that the bilateral knee disability was caused by or a result of the inservice knee injury.  The Board's reading of the rationale of the examiner is that it was based on the lack of continuing knee complaints or treatment.  This is an accurate factual predicate for the opinion in light of the Board's finding that any assertions by the Veteran as to a continuity of symptoms are not credible.  

The Board has considered the Veteran's contentions.  However, the evidence of record simply does not support his contentions, and more importantly, the evidence contradicts them.  None of the medical evidence of record establishes continuity of complaints regarding the knees.  Although he sought treatment for various other disorders during the remainder of his service and for many years after service, it does not appear that he voiced any knee complaints until 1998 and, at that time, x-rays were interpreted as normal.  

In the absence of continuity of symptomatology, whether a current bilateral knee disability is related to knee complaints in service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran is not shown to have such expertise and the Board finds the VA examiner's opinion to be more probative than the Veteran's lay assertions as he is a trained medical professional with expertise in such matters.  

Finally, the post-service medical evidence does not reflect complaints or treatment related to the knees for over 20 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for a bilateral knee disability is not warranted.  The appeal is denied to this extent.  


REMAND

Regarding service connection for headaches, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A January 2004 VA outpatient treatment record notes that the Veteran was on disability because of chronic headaches.  On October 2009 VA examination the Veteran reported that he started to collect Social Security Administration (SSA) disability.  Accordingly, records and examinations considered in the SSA determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The case is REMANDED for the following:

1. The RO should obtain from the SSA a copy of any decision, granting a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.    

2. If any SSA records are received, then the RO should then review the expanded record and re-adjudicate the headache disability claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all 


claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


